 
Exhibit 10.2
 

          (Freddie Mac Logo) [f71884fmlogo2c.gif]   Corporate Headquarters
8250 Jones Branch Drive
McLean, VA 22102   Tel: (703) 918-5000
www.FreddieMac.com


 
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Donald H. Layton (“Executive” or “you”), effective as of May 21,
2012. To the extent that any required approval of this Agreement or the
employment agreement of which this Agreement forms a part is not obtained, this
Agreement shall be null and void in all respects and you shall have no further
obligations under this Agreement, the employment agreement or any other plan,
policy or program of Freddie Mac.
 

     
I.
  Definitions


 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.            Prohibited Competition: Considering offers of employment from,
seeking or accepting employment with, directly or indirectly providing
professional services to, becoming a director of, or being an investor
(representing more than a five (5) percent equity interest) in, (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which the Executive and the Company may agree in
writing from time-to-time.
 
B.            Confidential Information: Information or materials in written,
oral, magnetic, digital, computer, photographic, optical, electronic, or other
form, whether now existing or developed or created during the period of
Executive’s employment with Freddie Mac, that constitutes trade secrets and/or
proprietary or confidential information. This information includes, but is not
limited to: (i) all information marked Proprietary or Confidential;
(ii) information concerning the components, capabilities, and attributes of
Freddie Mac’s business plans, methods, and strategies; (iii) information
relating to tactics, plans, or strategies concerning shareholders, investors,
pricing, investment, marketing, sales, trading, funding, hedging, modeling,
sales and risk management; (iv) financial or tax information and analyses,
including but not limited to, information concerning Freddie Mac’s capital
structure and tax or financial planning; (v) confidential information about
Freddie Mac’s customers, borrowers, employees, or others; (vi) pricing and
quoting information, policies, procedures, and practices; (vii) confidential
customer lists; (viii) proprietary algorithms; (ix) confidential contract terms;
(x) confidential information concerning Freddie Mac’s policies, procedures, and
practices or the way in which Freddie Mac does business; (xi) proprietary or
confidential data bases, including their structure and content;
(xii) proprietary Freddie Mac business software, including its design,
specifications and documentation; (xiii) information about Freddie Mac products,
programs, and services which has not yet been made public; (xiv) confidential
information about Freddie Mac’s dealings with third parties, including dealers,
customers, vendors, and regulators; and/or (xv) confidential information
belonging to third parties to which Executive received access in connection with
Executive’s employment with Freddie Mac. Confidential Information does not
include general skills, experience, or knowledge acquired in connection with
Executive’s employment with Freddie Mac that otherwise are generally known to
the public or within the industry or trade in which Freddie Mac operates.
 

     
II.
  Non-Competition


 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that during





--------------------------------------------------------------------------------



 



2
 
 
Executive’s employment with Freddie Mac and for twenty-four (24) months
immediately following termination of Executive’s employment for any reason,
Executive shall not engage in Prohibited Competition. Executive acknowledges and
agrees that this covenant has unique, substantial and immeasurable value to
Freddie Mac, that Executive has sufficient skills to provide a livelihood for
Executive while this covenant remains in force, and that this covenant will not
interfere with Executive’s ability to work consistent with Executive’s
experience, training and education. This non-competition covenant applies
regardless of whether Executive’s employment is terminated by Executive, by
Freddie Mac, or by a joint decision.
 

     
III.
  Non-Solicitation and Non-Recruitment


 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination of employment for any reason,
Executive shall not directly or indirectly, on his own behalf of or on behalf of
any other person, corporation, partnership, firm, financial institution or other
business entity, recruit or solicit or attempt to recruit or solicit or assist
another to recruit or solicit any person (who at such time is employed as a
Freddie Mac officer (or equivalent)) to cease their employment relationship with
Freddie Mac for the purpose of their being employed by or providing professional
services to any other entity or person; provided that this section shall not be
construed as a prohibition on the ability of Executive to provide a reference to
any person or entity with which Executive has no affiliation provided the
Freddie Mac employee has notified Freddie Mac of his or her intent to terminate
their employment with Freddie Mac.
 

     
IV.
  Treatment of Confidential Information


 
A.            Non-Disclosure. Executive recognizes that Freddie Mac is engaged
in an extremely competitive business and that, in the course of performing
Executive’s job duties, Executive will have access to and gain knowledge about
Confidential Information. Executive further recognizes the importance of
carefully protecting this Confidential Information in order for Freddie Mac to
compete successfully. Therefore, Executive agrees that Executive will neither
divulge Confidential Information to any persons, including to other Freddie Mac
employees who do not have a Freddie Mac business-related need to know, nor make
use of the Confidential Information for the Executive’s own benefit or for the
benefit of anyone else other than Freddie Mac. Executive further agrees to take
all reasonable precautions to prevent the disclosure of Confidential Information
to unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.
 
B.            Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Freddie Mac’s General Counsel all tangible materials embodying
Confidential Information, including, but not limited to, any documentation,
records, listings, notes, files, data, sketches, memoranda, models, accounts,
reference materials, samples, machine-readable media, computer disks, tapes, and
equipment which in any way relate to Confidential Information, whether developed
by Executive or not. Executive further agrees not to retain any copies of any
materials embodying Confidential Information.
 
C.            Post-Termination Obligations. Executive agrees that after the
termination of Executive’s employment for any reason, Executive will not use in
any way whatsoever, nor disclose any Confidential Information learned or
obtained in connection with Executive’s employment with Freddie Mac without
first obtaining the written permission of the Senior Vice President of Human
Resources of Freddie Mac. Executive further agrees that, in order to assure the
continued confidentiality of the Confidential Information, Freddie Mac may
correspond with Executive’s future employers to advise them generally of
Executive’s exposure to and knowledge of Confidential Information, and
Executive’s obligations and responsibilities regarding the Confidential
Information. Executive understands and agrees that any such contact may include
a request for assurance and confirmation from such employer(s) that Executive
will not disclose Confidential Information to such employer(s), nor will such
employer(s) permit any use



--------------------------------------------------------------------------------



 



3
 
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Executive further
agrees to inform in writing Freddie Mac’s Senior Vice President of Human
Resources of the identity of Executive’s subsequent employer(s) and Executive’s
prospective job title and responsibilities prior to beginning employment.
Executive agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Executive’s Freddie Mac employment.
 
D.            Ability to Enforce Agreement and Assist Government
Investigations.  Nothing in this Agreement prohibits or otherwise restricts you
from: (1) making any disclosure of information required by law; (2) assisting
any regulatory or law enforcement agency or legislative body to the extent you
maintain a legal right to do so notwithstanding this Agreement; (3) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
the alleged violation of any federal, state, or local law, regulation, or rule,
to the extent you maintain a legal right to do so notwithstanding this
Agreement; (4) filing, testifying, participating in or otherwise assisting the
Securities and Exchange Commission or any other proper authority in a proceeding
relating to allegations of fraud, (5) enforcing any rights or defending any
claims hereunder or under the employment agreement or any plan or program of
Freddie Mac, or (6) making any disclosure with the prior written consent of the
Board.
 

     
V.
  Consideration Given to Executive


 
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with the
following consideration, which itself is adequate consideration for Executive’s
agreement to be bound by the provisions of this Agreement:
 

  •     Compensation. Freddie Mac has agreed to hire and to compensate Executive
as its Chief Executive Officer pursuant to the terms and conditions set forth in
the May 7, 2012 memorandum between Executive and Freddie Mac.

 

     
VI.
  Compliance with the Code of Conduct and Corporate Policies, Including Personal
Securities Investments Policy


 
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy.
 

     
VII.
  Absence of Any Conflict of Interest


 
Other than as disclosed in the Executive’s D&O Questionnaire that was previously
provided to you, (i) Executive represents that Executive does not have any
confidential information, trade secrets or other proprietary information that
Executive obtained as the result of Executive’s employment with another employer
that Executive will be using in Executive’s position at Freddie Mac; and
(ii) Executive also represents that Executive is not subject to any employment,
confidentiality or stock grant agreements, or any other restrictions or
limitations imposed by a prior employer, which would affect Executive’s ability
to perform the duties and responsibilities of Chief Executive Officer of Freddie
Mac and that Executive has provided Freddie Mac with copies of any such
agreements or limitations so that Freddie Mac can make an independent judgment
that Executive’s employment with Freddie Mac is not inconsistent with any of its
terms.
 

     
VIII.
  Effect of Termination of Employment


 
In the event that your employment terminates for any reason, you agree that you
shall be deemed to have resigned, effective as of the date of such termination
of employment with Freddie Mac, as a member of



--------------------------------------------------------------------------------



 



4
 
Freddie Mac’s Board of Directors and from all positions, titles, duties,
authorities and responsibilities arising out of or relating to your employment
or such Board membership, including any directorships or fiduciary positions to
which you were serving at the request of, or appointment by, Freddie Mac. You
also agree that you will execute any such documents and take any such further
steps as Freddie Mac’s Board of Directors reasonably may ask of you to
effectuate such resignations.
 

     
IX.
  Reservation of Rights


 
This Agreement in not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is “at-will”
and each of you and Freddie Mac retain the discretion to terminate the
employment relationship at any time for any lawful reason with or without
notice.
 

     
X.
  Enforcement


 
A.            Executive acknowledges that Executive may be subject to
discipline, up to and including termination of employment, for Executive’s
breach or threat of breach of any provision of this Agreement.
 
B.            Executive agrees that irreparable injury will result to Freddie
Mac’s business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
 
C.            Executive agrees that each of Executive’s obligations specified in
this Agreement is a separate and independent covenant, and that all of
Executive’s obligations set forth herein shall survive any termination, for any
reason, of Executive’s Freddie Mac employment. To the extent that any provision
of this Agreement is determined by a court of competent jurisdiction to be
unenforceable because it is overbroad, that provision shall be limited and
enforced to the extent permitted by applicable law. Should any provision of this
Agreement be declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.            This Agreement is governed by, and will be construed in accordance
with, the laws of the Commonwealth of Virginia, without regard to its or any
other jurisdiction’s conflict-of-law provisions. Executive agrees that any
action related to or arising out of this Agreement shall be brought exclusively
in the United States District Court for the Eastern District of Virginia, and
Executive hereby irrevocably consents to personal jurisdiction and venue in such
court and to service of process by United States Mail or express courier service
in any such action.
 
E.            If any dispute(s) arise(s) between Freddie Mac and Executive with
respect to any matter which is the subject of this Agreement, the prevailing
party in such dispute(s) shall be entitled to recover from the other party all
of its costs and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate



--------------------------------------------------------------------------------



 



5
 
and satisfactory, and which Executive further acknowledges Freddie Mac is not
otherwise obligated to provide to Executive. Neither Freddie Mac nor its agents,
representatives, directors, officers or employees have made any representations
to Executive concerning the terms or effects of this Agreement, other than those
contained in this Agreement.
 

                         
By:
      /s/ Donald H. Layton       Date:       May 7, 2012                        
              Donald H. Layton                

